DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 12-13, 17-18, and 20 is/are objected to because of the following informalities:  
In claim(s) 12, “hardwareto” should be changed to –hardware to--, 
“acorpus” should be changed to –a corpus--, 
“aquery” should be changed to –a query--, 
 “sentencevectors” should be changed to –sentence vectors—
“the first neural network” should be changed to – the first trained neural network --.

In claim(s) 13, “ina” should be changed to –in a--, 
“the first neural network” should be changed to – the first trained neural network --.

In claim(s) 17, “corpuscomprising” should be changed to –corpus comprising--, 
 “thetraining corpus” should be changed to –the unlabeled training corpus--,
“thefirst” should be changed to –the first--, 
“therespective” should be changed to –the respective--,
“oftext” should be changed to –of text--.

In claim(s) 18, “corpuscomprising” should be changed to –corpus comprising--,
 “thetraining corpus” should be changed to –the unlabeled training corpus--,
“thefirst” should be changed to –the first--, 
“therespective” should be changed to –the respective--,
“oftext” should be changed to –of text--.

In claim(s) 20, “corpuscomprising” should be changed to –corpus comprising--, 
 “thetraining corpus” should be changed to –the unlabeled training corpus--,
“thefirst” should be changed to –the first--, 
“therespective” should be changed to –the respective--,
“oftext” should be changed to –of text--.

  	Appropriate correction is required.

	





Reasons for Allowance
The following is an examiner’s statement of reason for allowance:  
	Claim(s) 12, 17-18, and 20 is/are considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The Prior Art does not teach the claimed invention having a computing device comprising: using a first trained neural network to compute document vectors for respective corpus documents in a corpus that is to be searched, wherein each corpus document vector is computed by: computing corpus word vectors for respective words in the corresponding document, computing corpus sentence vectors for respective sentences in the corresponding document, and computing acorpus document vector for the corresponding corpus document based on the corpus sentence vectors and the corpus word vectors; using the first trained neural network to compute query word vectors for the respective query words, using a second trained neural network to compute query sentence vectors for the respective query sentences, and computing aquery vector based on the query word vectors and the query sentencevectors; and ranking documents in the corpus by computing distances of the corpus document vectors from the query vector, respectively; wherein for a given word inputted to the first neural network, the first neural network outputs subword vectors for respective 
Therefore, claim(s) 12-13, 17-20 are presently allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant’s amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.




Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH V HO whose telephone number is (571)272-8583, fax number is 571 273 8583, and email address is Binh.Ho@uspto.gov.  The examiner can normally be reached on Monday 8AM – 6PM; Tuesday 	9AM – 2PM; Thursday 8AM – 12PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BINH V HO/
Primary Examiner, Art Unit 2152